ooutnem DI Uict of Texas
Case 7:20-mj-01533 Document 1 Filed on 08/13/20 in TXSD Page 1of2 |,
AUG 1 3 2020

David J.
AO 9[ (Rev. 08/09) Criminal Complaint Bradley, Clerk

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

 

United States of America . )
v. )
Rex Michelle Rey ) Case No, M-20- IS 33 ™M
YOB: 1999/USC
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 13, 2020 in the county of Hidalgo in the
Southem District of Texas , the defendant(s) violated:
‘Code Section : Offense Description
21 USC § 844 Knowingly or intentionally possess with intent to distribute or dispense,
approximately 12.54 kilograms of a controlled substance, to wit, Cocaine a
21 USC § 952 Schedule II Controlled Substance.

Knowingly and intentionally |illegally import into the United States approximately
12.54 kilograms of cocaine a Schedule II Controlled Substance,

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

Y¥ Continued on the attached sheet,
Approved by AUSA Robert Guerra

Submitted by reliable electronic means, sworn to /S/Codero Contreras

and attested to telephonically per Fed. R. Cr.4.1, Complainant's signature

and probable cause found on: Cordero B. Contreras , HSI Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date. August 13,2020 7:24 p.m. fl cee s OC

Judge's signature

 

City and state: McAllen, Texas Peter E, Ormsby, U.S. Magistrate Judge
Printed name and title
Case 7:20-mj-01533 Document 1 Filed on 08/13/20 in TXSD Page 2 of 2

sc C ”

| am a Special Agent (SA) of the United States Homeland Security Investigations
(HSI), and have knowledge of the following facts:

1. On August 13, 2020, Rex Michelle REY entered the United States through the
Hidalgo, Texas Port of Entry operating a Dodge Avenger.

2. At the Hidalgo Port of Entry, REY gave negative declarations for narcotics,
weapons, ammunition and monetary instruments in excess of $10,000 to
’ Customs and Border Protection (CBP) officers.

3. REY stated he was travelling from Mexico to Mission, Texas.

4. REY and the vehicle were referred for a secondary inspection. During the
secondary inspection, a Narcotics Detection Dog (NDD) alerted to the presence
of narcotics in the vehicle.

5. CBP officers utilized a Z-Portal scan, which revealed anomalies within the
center console. Further inspection of the vehicle resulted in the discovery of ten
(10) packages concealed in after-market compartments.

6. The packages field tested positive for the properties of cocaine, a Schedule II
controlled substance. The packaged cocaine weight totaled 12.54 kilograms.

7. Homeland Security Investigation (HS!) Special Agents, advised REY Miranda
warnings in the Spanish language, REY stated he understood, and waived in
writing.

8. Post Miranda; REY stated he believed there was a controlled substance inside
the vehicle, but he did not know the amount. REY was to be paid approximately
$ 1,400.00 and that he was instructed to cross the vehicle containing the drugs
into the United States and to deliver them to another individual.
